Citation Nr: 1115076	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  09-00 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a gastrointestinal disorder.

3.  Entitlement to service connection for groin pain.

4.  Entitlement to service connection for chronic prostatitis and benign prostatic hypertrophy.

5.  Entitlement to an initial compensable evaluation for Dupuytren's contracture of the right third finger.

6.  Entitlement to payment of additional compensation benefits for a spouse, prior to June 1, 2004.



REPRESENTATION

Veteran Represented by:  Paralyzed Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In January 2011, the Veteran testified at a Central Office hearing before the undersigned acting Veterans Law Judge.  A transcript of that proceeding is of record.

The issues of service connection for a back disability, a gastrointestinal disability, groin pain, chronic prostatitis and entitlement to payment of additional compensation benefits for a spouse prior to June 1, 2004 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right third finger disability manifests in a tender scar and complete loss of flexion of the distal interphalangeal (DIP) joint.


CONCLUSIONS OF LAW

1.  An evaluation of 10 percent, but no higher, for a scar of the right third finger is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & West Supp 2010); 38 C.F.R. §§ 4.1, 4.3, 4. § 4.118, Diagnostic Code 7804 (2010).

2.  An evaluation of 10 percent, but no higher, for limitation of flexion of the DIP joint of the right third finger is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & West Supp 2010); 38 C.F.R. §§ 4.1, 4.3, 38 C.F.R. § 4.71a, Diagnostic Code 5229.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's increased rating claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination and hearing testimony.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a Board hearing during January 2011 before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Regulations and Analysis

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability are sufficient.  Above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2010)and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2010).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  However, this does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Under Diagnostic Code 5229, which pertains to limitation of motion of the index or long finger, a 10 percent disability evaluation is warranted when there is limitation of motion with a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible; or, with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229.

The existence of a superficial scar (not associated with underlying soft tissue damage) that is painful on examination warrants a 10 percent rating.  38 C.F.R. 
§ 4.118, DC 7804 (2010).  Scars may also be rated based on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2010).

The Board notes that as of October 23, 2008, revised provisions for evaluating scars were enacted; however, this new regulation indicates that the revised provisions are applicable only to claims received on or after October 23, 2008. Accordingly, these revisions do not apply to the present case. 73 Fed. Reg. 54708 (Sept. 23. 2008). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Turning to the evidence of record, the Veteran was afforded a VA examination in July 2008 to determine if service connection for Dupuytren's contracture of the middle finger of the right hand was in order.  His primary complaints were that he could not make a fist or extend the finger completely; however, he denied any pain.  Accordingly, there were no flare-ups indicated, as the only limitations were lack of range of motion of the third finger of the right hand.  

On objective examination, the examiner indicated that there was obvious deformity of the finger, and there was no active flexion or extension of the distal interphalangeal (DIP) joint.  There was a one-inch nontender scar that was hard, thickened, and hyperpigmented.  The examiner additionally indicated that he did not expect any further limitation in range of motion  as the scar remained stable and there was no fatigue and no atrophy.  The examiner noted that the Veteran's finger disability would not interfere with employment.

During hearing testimony, the Veteran indicated that the scar associated with the relevant finger disability was tender.

To summarize, the Board finds that the Veteran's current finger disability warrants a 10 percent rating for his tender scar and the maximum 10 percent disability under Diagnostic Code 5229 for the complete loss of extension in his DIP joint.  While that code section does not expressly contemplate the motion of individual joints within a finger, the disability picture nevertheless most nearly approximates the 10 percent evaluation.  Indeed, the complete lack of motion of the DIP joint is deemed underrated by the noncompensable evaluation in effect at the time of this decision.    

The Board has considered other potential diagnostic codes but notes that the scar involves the finger, is less than 144 square inches (929 square cm), is stable, and limitation of motion has already been considered within the other relevant Diagnostic Codes for the Veteran's right third finger disability.  Thus, Diagnostic Codes 7800 to 7803, and 7805 are not for application.  Accordingly, the Veteran is appropriately rated under Diagnostic Code 7804, for which the maximum disability rating is 10 percent for pain or tenderness in the scar.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the Veteran's finger warranted a higher rating than that provided within this decision.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected  finger disability but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.


ORDER

Entitlement to a 10 percent disability rating for a tender scar of the right third finger is granted, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to a 10 percent disability rating for complete loss of flexion of the DIP joint of the right third finger is granted, subject to the criteria applicable to the payment of monetary benefits.



REMAND

As a preliminary matter, the Board notes that in July 2004, the Veteran submitted a notice of disagreement with a May 2004 letter decision indicating additional benefits for the Veteran's spouse were added as of June 1, 2004.  The Veteran contends that the effective date of the additional benefits should be October 2002, when he was actually married.  The RO has not provided the Veteran with a statement of the case in response to this notice of disagreement.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

With respect to the issues certified for appellate action, the Board finds that the Veteran should be afforded VA examinations to determine if any of the claimed disorders are related to active service.

In this regard, the Veteran was treated in service in September 1969 for epigastric pain with radiation to the back.  He additionally reported stomach trouble in an August 1969 Report of Medical History.  Furthermore, a January 1969 treatment note indicates complaints of groin pain that came in spells.  As there is objective evidence that such conditions were treated in service and the Veteran contends that such have been chronic since service, he should be afforded an examinations to ascertain if he has current disabilities related to this in-service treatment.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board additionally notes that the Veteran submitted a VA 21-4142 in August 2008 in order for the RO to obtain records from Madeira Chiropractic.  Apparently, the RO did not request such records dating from January 2008 to present, as indicated by the request.  Such records must be requested on remand.

Finally, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran and his representative should be provided a statement of the case on the issue of entitlement to an effective date prior to June 1, 2004, for the addition of the Veteran's spouse for dependent purposes.  The Veteran should be informed of the requirements to perfect an appeal with respect to this issue.

2.  Request that the Veteran supply an authorization in order to obtain records from Madeira Chiropractic and obtain such records, if possible.  In the event of a negative search, such should be indicated in the record and communicated to the Veteran.  Additionally, any ongoing medical records from the Lebanon VA Medical Center should be obtained. 

3.  Schedule the Veteran for an examination by an examiner with appropriate expertise to determine the nature of any back, gastrointestinal, groin, and prostate disabilities and to obtain an opinion as to whether any disabilities found are related to service.  The claims file should be provided to and reviewed by the examiner.  

Following review of the claims file and examination of the Veteran, the examiner should indicate an opinion as to whether there is a 50 percent or better probability that the indicated disabilities are related to active duty.  The examiner should take into account the Veteran's statements, as well as the clinical records.  The examiner should provide a clear rationale for all opinions expressed.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remains denied, the RO should furnish to the Veteran an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


